         Case 2:20-cv-00012-ANB Document 13 Filed 03/29/21 Page 1 of 4




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA



DANA MARIE SNYDER,                                )
                                                  )
                    Plaintiff,                    )
                                                  )
              v.                                  )   Civil Action No. 20-12
                                                  )
ANDREW SAUL,                                      )
Commissioner of Social Security,                  )
                                                  )
                    Defendant.                    )



                                          ORDER


              AND NOW, this 29th day of March, 2021, upon consideration of the parties’

cross-motions for summary judgment, the Court, upon review of the Commissioner of Social

Security’s final decision denying Plaintiff’s claim for supplemental security income benefits

under Subchapter XVI of the Social Security Act, 42 U.S.C. § 1381 et seq., finds that the

Commissioner’s findings are supported by substantial evidence and, accordingly, affirms. See

42 U.S.C. § 405(g); Biestek v. Berryhill, 139 S. Ct. 1148, 1153-54 (2019); Jesurum v. Secretary

of U.S. Dep’t of Health & Human Servs, 48 F.3d 114, 117 (3d Cir. 1995) (citing Brown v.

Bowen, 845 F.2d 1211, 1213 (3d Cir. 1988)). See also Berry v. Sullivan, 738 F. Supp. 942, 944

(W.D. Pa. 1990) (if supported by substantial evidence, the Commissioner’s decision must be

affirmed, as a federal court may neither reweigh the evidence, nor reverse, merely because it




                                              1
           Case 2:20-cv-00012-ANB Document 13 Filed 03/29/21 Page 2 of 4




would have decided the claim differently) (citing Cotter v. Harris, 642 F.2d 700, 705 (3d Cir.

1981)).1



1
               Plaintiff raises a number of arguments, but primarily contends that the
Administrative Law Judge (“ALJ”) erred in failing to find that her fibromyalgia was a medically
determinable impairment and that the ALJ inadequately considered her fibromyalgia, as well as
her seizure disorder and migraine headaches, in formulating her residual functional capacity
(“RFC”) and the hypothetical question to the vocational expert at Steps Four and Five of the
sequential analysis. The Court finds no merit in Plaintiff’s contentions and finds that substantial
evidence supports the ALJ’s decision that Plaintiff is not disabled.

               Central to Plaintiff’s argument is that the ALJ incorrectly determined that her
fibromyalgia did not constitute a medically determinable impairment pursuant to the criteria set
forth in Social Security Ruling 12-2p, 2012 WL 3104869 (S.S.A.). This ruling provides ALJs
with guidance in determining whether a claimant’s alleged fibromyalgia is sufficiently supported
in the record to be considered a medically determinable impairment. Pursuant to S.S.R. 12-2p,
the ALJ is not to simply rely on a physician’s diagnosis of fibromyalgia alone, but rather must
determine also whether there is evidence meeting one of two sets of criteria (Sections II.A and
II.B) and whether the physician’s diagnosis is consistent with the other record evidence. See id.
at *2. As the ALJ pointed out in her decision, Plaintiff satisfied neither the criteria set forth in
Section II.A nor that in II.B because there was no evidence demonstrating that other disorders
that could cause the symptoms or signs of the alleged fibromyalgia were excluded, that Plaintiff
suffered from widespread pain throughout all quadrants of the body, or that she suffered from six
or more fibromyalgia symptoms, signs, or co-occurring conditions. (R. 17). See S.S.R. 12-2p at
**2-3.

               Plaintiff does not really address these findings, but rather asserts that Einat
Rabinovich, M.D., pursuant to an October 31, 2017 examination, found that all 18 pressure
points were positive (R. 433-45), providing the needed diagnostic evidence to satisfy the Ruling.
However, a finding of positive tender points is just one of several required findings under both
Sections II.A and II.B of S.S.R. 12-2p. The ALJ specifically acknowledged the findings
regarding Plaintiff’s tender point examination (R. 17), but found that regardless of those
findings, the other factors required by S.S.R. 12-2p had not been met. Substantial evidence
supports this determination. Indeed, Dr. Rabinovich, the only physician providing any findings
regarding fibromyalgia, while she did find 18 positive trigger points, did not make any findings
regarding the other S.S.R. 12-2p factors. The ALJ did not “reject” Dr. Rabinovich’s findings,
but rather correctly found that they did not satisfy the requisite conditions to establish
fibromyalgia as a medically determinable impairment. In fact, the ALJ found Dr. Rabinovich’s
opinion to be “not persuasive” in part because it was not restrictive enough. (R. 23).

              The RFC formulated by the ALJ was in some ways more restrictive than that to
which Dr. Rabinovich opined (R. 19-20, 23), and, contrary to Plaintiff’s contentions, it
accounted for her neurological issues, including her complaints of seizures and migraines. (R.
21-22). The ALJ discussed the basis for her findings thoroughly and explained how they
                                                 2
         Case 2:20-cv-00012-ANB Document 13 Filed 03/29/21 Page 3 of 4




supported her RFC determination. The ALJ noted that the many tests and images of Plaintiff’s
neurological system were generally unremarkable and not consistent with the debilitating level of
symptoms to which Plaintiff testified. (R. 21). She also discussed how the various treatment
notes were inconsistent with Plaintiff’s testimony, including the fact that health care providers
questioned the neurological basis of the seizures. (Id., citing Exs. 13F, 23F). She further
weighed all of the opinion evidence in the record. (R. 23-25). Plaintiff, in arguing that this
discussion was insufficient, essentially just points to evidence that she argues leads to a contrary
conclusion. However, if supported by substantial evidence, the Commissioner’s decision must
be affirmed, as a federal court may neither reweigh the evidence, nor reverse, merely because it
would have decided the claim differently. See Monsour Med. Ctr. v. Heckler, 806 F.2d 1185,
1190-91 (3d Cir. 1986); Berry, 738 F. Supp. at 944 (citing Cotter, 642 F.2d at 705). “The
presence of evidence in the record that supports a contrary conclusion does not undermine the
[ALJ’s] decision so long as the record provides substantial support for that decision.” Malloy v.
Comm’r of Soc. Sec., 306 Fed. Appx. 761, 764 (3d Cir. 2009). Here, more than substantial
evidence supports the ALJ’s determination, as she herself discussed at length.

              Plaintiff also suggests that her fibromyalgia met the requirements of Listing
14.09D, 20 C.F.R. Part 404, Subpart P, Appendix 1, at Step Three of the sequential analysis. She
does not, however, explain how she meets the specific requirements for that listing. As noted,
the ALJ discussed Plaintiff’s allegations of fibromyalgia at Step Two of her analysis. While she
did not expressly discuss Listing 14.09D during her Step Three analysis, there was no need for
her to do so under these circumstances. See Browner v. Berryhill, No. CV 16-6237, 2018 WL
3031516, at *7 (E.D. Pa. June 19, 2018) (stating that “SSR 12-2P does not mandate an ALJ to
consider fibromyalgia as medically equal to inflammatory arthritis; it merely suggests the listing
as one example against which fibromyalgia may be considered”); Zavattaro v. Saul, No. 2:18-
CV-3362, 2020 WL 6797138, at *8 (D. N.J. Nov. 19, 2020).

               To the extent that Plaintiff argues that the ALJ gave insufficient consideration to
her testimony about the pain and limiting effects caused by her fibromyalgia, seizures, and
migraines, the Court notes that, as a general matter, when an ALJ has articulated reasons
supporting a credibility determination, that determination is afforded significant deference. See
Horodenski v. Comm’r of Soc. Sec., 215 Fed. Appx. 183, 188-89 (3d Cir. 2007); Reefer v.
Barnhart, 326 F.3d 376, 380 (3d Cir. 2003). Here, the Court finds that there was sufficient
evidence to support the ALJ’s findings regarding the veracity of Plaintiff’s subjective
complaints.

              Accordingly, for all of the reasons set forth herein, the Court finds that substantial
evidence supports the ALJ’s decision and therefore affirms.

                                                 3
        Case 2:20-cv-00012-ANB Document 13 Filed 03/29/21 Page 4 of 4




            Therefore, IT IS HEREBY ORDERED that Plaintiff’s Motion for Summary

Judgment (document No. 9) is DENIED and that Defendant’s Motion for Summary Judgment

(document No. 11) is GRANTED.



                                             s/Alan N. Bloch
                                             United States District Judge




ecf:        Counsel of record




                                         4
